DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Amendment filed on 03/10/2021. Claims 1 and 9 are independent claims. Claims 1-12 have been examined and rejected in the current patent application.  

Specification
The amendments to the abstract of the disclosure, submitted on 03/10/2021 by the Applicant(s), have been approved by the Office, and the objection to the abstract of the disclosure is withdrawn. 

Claim Objections 
Claim 10 is objected to because of the following informalities: Dependent claim 10 recites “allocation” where “application” was apparently intended. Appropriate correction is required. 
The corrections to dependent claims 10-12, submitted on 03/10/2021 by the Applicant(s), have been approved by the Office, and the objection to dependent claims 10-12 is withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Miki (US 2014/0149931 A1, hereinafter Miki). 

Regarding independent claim(s) 1, Holecek discloses a method of displaying a tab window, the method comprising: generating a plurality of tab windows respectively indicating a plurality of application groups (reads on Para 0043 & 0052 and Fig. 3 & 5, a user has dragged window 203 over the target region 221a. Upon release/drop of window 203 over the target region 221a, windows 203 and 205 are combined with each other into a common or tabbed window 300; Holecek discloses a multi-application tabbing mechanism that allows a user to open multiple application windows (e.g. 4 application windows) and combine the opened multiple application windows (e.g. 4 application windows) into two common or tabbed windows in order to create a first common or tabbed window including applications windows 1 and 2 and a second common or tabbed window including applications windows 3 and 4 respectively). 
Although, Holecek discloses a multi-application tabbing mechanism that includes associating a first window with at least one second window, the at least one second window being independent of and external to the first window and combining the first window and the at least one second window into a common window on a display screen and the first window and the at least one second window being configured to share a common window frame, (see Abstract and Fig. 3 & 5). 
However, Holecek does not appear to specifically disclose wherein receiving a first input for selecting an object indicating a layout setting of the plurality of tab windows; displaying, based on the first input, on a screen of a terminal a plurality of layouts in which the plurality of tab windows is to be aligned on the screen of the terminal; determining an alignment configuration of the plurality of tab windows based on a selection of one of the plurality of layouts displayed on the screen of the terminal; displaying the plurality of tab windows on the screen of the terminal based on the determined alignment configuration of the plurality of tab windows; receiving a second input for selecting a location and a region of a tab window among the plurality of tab windows from among locations and regions set based on the determined alignment configuration; and storing the location and the region of the tab window among the plurality of tab windows.
In the same field of endeavor, Miki discloses wherein receiving a first input for selecting an object indicating a layout setting of the plurality of windows (reads on Para 0070 and Fig. 4-7, the menu screen 70 shown in FIG. 7 is displayed when the user clicks the menu icon 56 as shown in FIGS. 5 and 6); displaying, based on the first input, on a screen of a terminal a plurality of layouts in which the plurality of windows is to be aligned on the screen of the terminal (reads on Para 0070 and Fig. 4 & 7, the menu screen 70 displays the plurality of profiles); determining an alignment configuration of the plurality of windows based on a selection of one of the plurality of layouts displayed on the screen of the terminal (reads on Para 0070 and Fig. 4 & 7, on the menu screen 70, a check mark is displayed in a check box corresponding to a profile presently being selected); displaying the plurality of tab windows on the screen of the terminal based on the determined alignment configuration of the plurality of windows (reads on Para 0056 & 0067-0068 and Fig. 4 & 6, when the check box 46B is clicked, a check mark is displayed in the check box 46. FIG. 6 shows a state in which the "Movie window" 51 and "Browser window" 52 are fitted in their respective areas); receiving a second input for selecting a location and a region of a window among the plurality of windows from among locations and regions set based on the determined alignment configuration (reads on Para 0044, 0045 & 0071-0073 and Fig. 7, the split setting 71 shows that the "Remain and wide area" profile is selected, an application window corresponding to Browser is displayed in the area 44C-1, and an application window corresponding to Movie Player is displayed in the area 44C-2); and storing the location and the region of the window among the plurality of windows (reads on Para 0048 and Fig. 7 & 10, the split display controller 34 automatically saves setting information (split setting information) as the history of the used split setting in a display-history memory 37. The split setting information indicates the present split setting (a profile presently being used), and identification information (an identifier) of an application program corresponding to an application window fitted in each split area).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application tabbing mechanism of Holecek in order to have incorporated the multi-window screen split setting mechanism, as disclosed by Miki, into the multi-application tabbing mechanism of Holecek since both of these mechanisms are directed to multi-application windows management mechanisms and by incorporating the teachings of Miki into Holecek would produce a mechanism for allocating an application window on the desktop screen to one of the plurality of areas to display the application window in the one of the plurality of areas, as disclosed by Miki, (see Abstract). 

Regarding dependent claim(s) 2, the combination of Holecek and Miki discloses the method as in claim 1. Holecek further discloses wherein the plurality of application groups comprise a plurality of heterogeneous applications (reads on Para 0041 & 0043, the application program associated with window 203 may be a different application program corresponding to window 205 and windows 203 and 205 are combined with each other into a common or tabbed window 300). 

Regarding dependent claim(s) 3, the combination of Holecek and Miki discloses the method as in claim 1. Holecek further discloses wherein receiving a third input for selecting at least one or more objects for executing at least one application included in the tab window among the plurality of tab windows (reads on Para 0046 and Fig. 3 & 5, taskbar buttons 213 and 215 in the taskbar area 210 corresponding to windows 203 and 205 may be combined into a common taskbar button 317. A user can see and/or switch to other windows in the combined window 300 by using the tabs 243 and 245 and/or using the menu activation switch 331); executing the at least one application based on the third input (reads on Para 0046 and Fig. 3 & 5, taskbar buttons 213 and 215 in the taskbar area 210 corresponding to windows 203 and 205 may be combined into a common taskbar button 317. A user can see and/or switch to other windows in the combined window 300 by using the tabs 243 and 245 and/or using the menu activation switch 331); and displaying an execution screen of the at least one application on the screen, wherein the execution screen is displayed on at least a partial region of the tab window (reads on Para 0046 and Fig. 3 & 5, taskbar buttons 213 and 215 in the taskbar area 210 corresponding to windows 203 and 205 may be combined into a common taskbar button 317. A user can see and/or switch to other windows in the combined window 300 by using the tabs 243 and 245 and/or using the menu activation switch 331). 

Regarding dependent claim(s) 4, the combination of Holecek and Miki discloses the method as in claim 1. Holecek further discloses wherein receiving a fourth input for changing a region of the screen that occupies the tab window among the plurality of tab windows (reads on Para 0043 and Fig. 3 & 5, tabbed windows are a set of windows that can be managed, e.g., moved, resized, etc., together. Tabbed top-level windows are a group of windows that share a common border, resize handles, system menu, and other window management UI elements. Any top-level window can be added to or later removed from the group; Holecek discloses a multi-application tabbing management mechanism in which allows a user to provide one or more input(s) to manage the tabbed window (e.g. resizing the tabbed window and/or relocating the tabbed window to different location on the display screen); in response to receiving the fourth input, modifying the tab window by at least one of changing the location of the tab window, reducing the region of the tab window, or increasing the region of the tab window (reads on Para 0043 and Fig. 3 & 5, tabbed windows are a set of windows that can be managed, e.g., moved, resized, etc., together. Tabbed top-level windows are a group of windows that share a common border, resize handles, system menu, and other window management UI elements. Any top-level window can be added to or later removed from the group; Holecek discloses a multi-application tabbing management mechanism in which allows a user to provide one or more input(s) to manage the tabbed window (e.g. resizing the tabbed window and/or relocating the tabbed window to different location on the display screen); and displaying the modified tab window on the screen (reads on Para 0043 and Fig. 3 & 5, tabbed windows are a set of windows that can be managed, e.g., moved, resized, etc., together. Tabbed top-level windows are a group of windows that share a common border, resize handles, system menu, and other window management UI elements. Any top-level window can be added to or later removed from the group; Holecek discloses a multi-application tabbing management mechanism in which allows a user to provide one or more input(s) to manage the tabbed window (e.g. resizing the tabbed window and/or relocating the tabbed window to different location on the display screen). 

Regarding dependent claim(s) 7, the combination of Holecek and Miki discloses the method as in claim 1. Miki further discloses wherein the plurality of layouts comprises various forms of displaying the plurality of application groups (reads on Para 0043-0044 & 0054-0057 and Fig. 4 & 7, a split setting screen 29 is a dialogue for allowing the user to select a profile to be used from a plurality of profiles described above, and is displayed on the desktop screen in accordance with a predetermined setting operation by the user). 

Regarding claims 9 and 11, claims 9 and 11 are device claims that corresponds to the method of claims 1 and 7. Therefore, claim 9 and 11 are rejected for at least the same reasons as the method of claims 1 and 7.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Miki (US 2014/0149931 A1, hereinafter Miki), as applied in claim 1, and further in view of Choi et al. (US 2012/0304229 A1, hereinafter Choi). 

Regarding dependent claim(s) 5, the combination of Holecek and Miki discloses the method as in claim 1. Holecek further discloses wherein storing information regarding the plurality of tab windows (reads on Para 0049-0050 and Fig. 3 & 5, saving the content of common window 300 may automatically save the content of both the active window shown and other tabbed windows in the common window 300). 

In the same field of endeavor, Choi discloses wherein the information regarding the plurality of tab windows comprises a list of applications included in the plurality of application groups (reads on Para 0140-0141 and Fig. 3 & 19A-19B, FIG. 3 is a table stored in the memory 150 including at least one or more applications by different group types according to an embodiment of the present invention. As shown in FIG. 19A, when the user selects a specific application type (e.g., Sports) 1920 and graphic data categorizing the applications by each type (e.g., Sports, News, Games, etc.) can be displayed as shown in FIG. 19B). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application tabbing screen split setting mechanism of Holecek and Miki in order to have incorporated the multi-application tabbing mechanism, as disclosed by Choi, into the multi-application tabbing screen split setting mechanism of Holecek and Miki since these mechanisms are directed to tabbed windows management mechanisms and by incorporating the teachings of Choi into Holecek and Miki would produce a mechanism for storing the application and tab association, as disclosed by Choi, (see Fig. 19A-19B). 

Claims 6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Miki (US 2014/0149931 A1, hereinafter Miki), as applied in claims 1 and 9, and further in view of Shin et al. (US 2014/0053097 A1, hereinafter Shin). 

Regarding dependent claim(s) 6, the combination of Holecek and Miki discloses the method as in claim 1. However, the combination of Holecek and Miki does not appear to specifically disclose wherein selecting at least one application from among a plurality of applications installed at the terminal to be included in each of the plurality of tab windows; and inserting the at least one application into the each of the plurality of tab windows. 
In the same field of endeavor, Shin discloses wherein selecting at least one application from among a plurality of applications installed at the terminal to be included in each of the plurality of tab windows (reads on Para 0067 & 0069-0070 and Fig. 7A-7C, the user input may be an input of touching the icon in the multi-tasking bar 150 as shown in FIG. 7A; in FIG. 7 A and FIG. 7C, the application E is displayed in the active area 142, and the icon of the application E is displayed in the first task area 151); and inserting the at least one application into the each of the plurality of tab windows (reads on Para 0067 & 0069-0070 and Fig. 7A-7C, the user input may be an input of touching the icon in the multi-tasking bar 150 as shown in FIG. 7A; in FIG. 7 A and FIG. 7C, the application E is displayed in the active area 142, and the icon of the application E is displayed in the first task area 151).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-application tabbing screen split setting mechanism of Holecek and Miki in order to have 

Regarding dependent claim(s) 8, the combination of Holecek, Miki and Shin discloses the method as in claims 1 and 6. Shin further discloses wherein the inserting of the at least one application into the each of the plurality of tab windows comprises a drag and drop input (reads on Para 0067 & 0069-0070 and Fig. 7A-7C, the user input may be an input of touching the icon in the multi-tasking bar 150 as shown in FIG. 7A, or dragging and dropping the icon of the multi-tasking bar 150 to the desired foreground area, i.e., the active area 142 or the inactive area 143, as shown in FIG. 7B). 

Regarding dependent claims 10 and 12, claims 10 and 12 are device claims that corresponds to the method of dependent claims 6 and 8. Therefore, claims 10 and 12 are rejected for at least the same reasons as the method of dependent claims 6 and 8. 

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3-6 and 8-12.

Regarding independent claim 1, the Applicant(s) alleges that the combination of Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Fisher et al. (US 2006/0206834 A1, hereinafter Fisher) does not disclose or suggest “…receiving a first input for selecting an object indicating a layout setting of the plurality of tab windows; displaying, based on the first input, on a screen of a terminal a plurality of layouts in which the plurality of tab windows is to be aligned on the screen of the terminal; determining an alignment configuration of the plurality of tab windows based on a selection of one of the plurality of layouts displayed on the screen of the terminal; displaying the plurality of tab windows on the screen of the terminal based on the determined alignment configuration of the plurality of tab windows; receiving a second input for selecting a location and a region of a tab window among the plurality of tab windows from among locations and regions set based on the determined alignment configuration; and storing the location and the region of the tab window among the plurality of tab windows…”, as has been amended to the claim. 
Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as being unpatentable over Holecek et al. (US 2006/0161859 A1, hereinafter Holecek) in view of Miki (US 2014/0149931 A1, hereinafter Miki). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Similar arguments have been presented for independent claim 9 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Applicant(s) states that dependent claims 2-8 and 10-12 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 2008/0115064 A1 (Roach et al.) discloses a split-screen toolbar 140, in the embodiment of FIG. 1, includes various icons that permit the user or operator to concurrently display multiple documents or files in the display area 110, (see Para 0056 and Fig. 1). 

US 2011/0144970 A1 (Jiang et al.) discloses an application window 1600 allows a user to pick a display layout by, for example, a pull down menu 1603 and the various configuration types 1700 may be provided as part of the pull down menu 1603 of application window 1600 and a user may simply select the pull down menu and select  

US 2011/0225522 A1 (Kamiyama et al.) discloses a layout converter for converting a layout of a display screen on which display areas for a plurality of software components are arranged in an unified display area, (see Abstract and Fig. 3D-3E & 11-12). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer N. To can be reached at (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 2143